DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered.
Response to Amendment
The amendment of claim 1 is supported by the specification. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 14-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a cured product formed in the presence of a curing catalyst, does not reasonably provide enablement for a cured product without using a curing catalyst having a Tg as instantly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6, 14-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a curing catalyst which increases the crosslinking density of the cured product and thus increases the Tg. 
Claim 1 recites “a viscosity at 25°C of xxx as measured by an E-type viscometer”. Viscosity is a property dependent on temperature and shear rate/frequency. From scientific point of view, the viscosity value is meaningless without citing shear rate/frequency. For purposes of expediting prosecution, any value would read on the claimed viscosity. 
Claim 15 recites the limitation "the curing catalyst”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
Claim(s) 1-6, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanemasa (JP2002275242).
Kanemasa teaches a two-part composition comprising a main agent and a curing agent (example 2).  The main agent comprises 80 parts by weight of an epoxy resin and 20 parts of an acrylate compound. The epoxy resin is a bisphenol A epoxy Epicoat 828, the acrylate compound is trimethylolpropane triacrylate Aronix M309. 40 parts of curing agent can be norbornene diamine NBDA [0029]. The main agent has a viscosity of 2700 mPa.s at 20°C which will be lower when measured at 25°C. NBDA has a viscosity at 25°C of 400 mPa.s or lower. The composition contains a curing accelerator preferably being a tertiary amine such as dimethylaminomethylphenol or trisdimethylaminomethylphenol [0036, 0038].
Because Kanemasa teaches the base material and the resin composition, it is therefore inherent that the base material and the resin composition exhibit claimed property since such a property is evidently dependent upon the nature of the composition used, see MPEP 2112.01. Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.
Claim Rejections - 35 USC § 103
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanemasa (JP2002275242) in view of DeGooyer et al (US 5,310,770).
Kanemasa teaches the limitation of claim 1, as discussed above. 
Kanemasa does not teach a curing catalyst like claimed. 
However, DeGooyer discloses an epoxy-amine curable composition and teaches the cure accelerator can be t-butyl-phenol or trisdimethylaminomethylphenol for epoxy-amine curing reaction (3:28-30). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize t-butyl-phenol as curing accelerator because it is recognized in the art that t-butyl-phenol and trisdimethylaminomethylphenol are interchangeable as a curing accelerator for epoxy amine curing reaction. 
Response to Arguments
Applicant's declaration filed on 6/16/2022 have been fully considered but they are not persuasive.
In response to applicant's declaration that example 2 of Kanemasa does not have the claimed Tg, it is noted that the example 2 does not contain curing accelerator, however, the claim rejection is based on a composition comprising a curing accelerator which would increase crosslinking speed and density thus Tg. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763